UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7981



RONALD QUITMAN ELLIS,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden, Maryland House of
Corrections; J. JOSEPH CURRAN, JR., Attorney
General of the State of Maryland,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
00-1379-JFM)


Submitted:   April 30, 2002                  Decided:   June 3, 2002


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, Greenbelt, Maryland, for Appellant. Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Quitman Ellis seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   Ellis v. Hutchinson, No. CA-

00-1379-JFM (D. Md. Oct. 25, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2